DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2020 has been entered.

 	Claims 1, 8 and 15 have been amended. Claims 24, 25 and 28 have been canceled. Claims 1, 2, 5-9, 12-16, 18-21, 23, 26, 27, 29 and 30 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 1, 2, 5-9, 12-16, 18-21, 23, 26, 27, 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 8 and 15 recite “an adjusted second pricing strategy variable”.  While the specification describes pricing strategy variables, there doesn’t seem to be any support for an “adjusted” strategy. Clarification is required.
Dependent claims 2, 5-7, 9, 12-14, 16, 18-21, 23, 26, 27, 29 and 30 are rejected based upon the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 5, 6, 8, 12, 13, 15, 18, 19, 23, 26, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Thalken (Publication No. US 2014/0344020 A1), in view of Ouimet (Publication No. US 2018/0018687 A1), in further view of Sundaram et al. (Patent No. US 8,396,814 B1, hereinafter Sundaram).
Regarding Claim 1, Thalken teaches:
An apparatus for identifying a pricing strategy employed by a first store, the apparatus (Thalken: Paragraph [0077], “a system for determining a pricing strategy is provided”) comprising: a calculator to: 
apply a weight to the second pricing strategy variable based on the sales data corresponding to the second product relative to the sales data corresponding to the first product to generate an adjusted second pricing strategy variable for the second product (i.e., the system also determines the relative strength index of the entity by first determining a weighted average price per volume of its competitors for a specific product and/or market segment. As an example, in a specific product market, such as the 30-year fixed mortgage market with four competitors, including the entity, the other competitors are A, B, and C having an aggregate sales volume of $1,000,000. In such an example, it is determined that A sold $500,000 (50%) of the product, B sold $300,000 (30%) of the product, and C sold $200,000 (20%) of the product and that the average price of sale for each competitor was A=4.1%, B=3.9%, and C=4.5%. In such an example, the system would calculate a price per percentage of the total volume for each of A, B, and C and thus, determine that A=2.05%, B=1.17%, C=0.9% of the total predicted market price per volume of 
an aggregator to: aggregate the first pricing strategy variable and the adjusted second pricing strategy variable to generate first aggregated pricing strategy variable data; aggregate the third pricing strategy variable and the fourth pricing strategy variable to generate second aggregated pricing strategy variable data; (i.e., determining a pricing strategy for a competitor, predict competitor pricing in a product segment, and determine optimal pricing recommendations based on a competitor response model.  Presently, many approaches, including time-series analysis and regression modeling, have been used and are used in attempts to predict competitor behavior in the marketplace.  However, because competitor pricing changes depend on a large number of factors, which look like noise unless carefully examined, these approaches are used without meaningful and/or positive results.  The embodiments of the present invention use a novel approach for predicting competitor behavior in the marketplace and for predicting future changes and movements in the marketplace that occur in response to a change in prices by one of the competitors within a group of competitors.  This novel approach may be described, generally, as including: 1) breaking down the market into individual competitors, 2) building a model to predict each competitor's price decisions, and 3) aggregating the results in order to make aggregate market predictions, ¶ 0076);

an index creator (Thalken: Paragraph [0145], “Accordingly, embodiments of the present invention may take the form of an entirely software embodiment” The index creator is being compared to software since the index creator has been interpreted as software.) to index the first aggregated pricing strategy variable data against the first aggregated store data to generate a first pricing index for the first store (Thalken: Paragraph [0120], “the system also determines the relative strength index of the entity by first determining a weighted average price per volume of its competitors for a specific product and/or market segment. As an example, in a specific product market, such as the 30-year fixed mortgage market with four competitors, including the entity, the other competitors are A, B, and C having an aggregate sales volume…” The aggregate sales volume is used to help determine the index.; Paragraph [0122], “It will be understood that the relationship(s) between the relative strength index of the entity and the price change of the entity may be any type of known relationship that may exist between two or more variables…”; Paragraph [0151]); and 
a pricing strategy identifier  (Thalken: Paragraph [0044], “a software module stored in the storage device” The pricing strategy identifier is being compared to the software module since the pricing strategy identifier has been interpreted as  (Thalken: Paragraph [0077], “Thus, an effective strategy may be determined by identifying an approximate price selection method used by an individual competitor and determining the individual values of each of the plurality of variables associated with the effective strategy.”; Paragraph [0082]. “In using an external index as a price selection method, a competitor may select market index or other index, such as LIBOR, and provide an add-on value for determining a price.” The effective strategy (i.e. pricing strategy) is determined using a price selection method which can be using an external index as described in Paragraph 82.; Paragraph [0051]), at least one of the calculator, the aggregator, the index creator, or the pricing strategy identifier including a processor (i.e., figure 7).
Thalken does not teach a calculator to: calculate a first pricing strategy variable for a first product and a second pricing strategy variable for a second product based on sales data of the store corresponding to the first product and the second product, each of the first product and the second product associated with a product category, and calculate a third pricing strategy variable for the first product and a fourth pricing strategy variable for the second product based on the sales data of the first store corresponding to the first product and the second product, the third pricing strategy variable different than the first pricing strategy variable and the second pricing strategy variable and the fourth pricing strategy variable different than the first pricing strategy variable and the second pricing strategy variable, and the fifth pricing strategy variable based on sales data for the first product for a second store.

Optimal revenue management strategies require input data that is as up-to-date and accurate as possible.  When accurate information about competing retailers' prices is input into the models, the models give predictions that are more useful and are more likely to be trusted by the retailers.  Gathering accurate results requires auditing the products that are most likely to have changed price to minimize uncertainty in the available price data.  In addition, gathered prices are checked against predictive models in real time to check for clearly erroneous entries (¶ 0019).
Information tile 132 gives an overview of types of products that are currently set up to be monitored.  Information tile 132 can reveal an overabundance of subscriptions for pricing of one category, e.g., alcohol or salty snacks, that is not actually important to the retailer.  Information tile 132 can also reveal a lack of coverage for certain categories, e.g., meat and dairy or frozen food (¶ 0040).
Correlations between retailers can be based on price zones. Price zones may be a geographic region of stores that tend to be similarly priced. The zone can be based on competition among retailers, e.g., stores near Wal-Mart may be forced to price items along with prices that Wal-Mart sets (¶ 0078). 
Service provider 52 uses strategic sampling to ensure the relationships between price correlations are maintained. Strategic sampling is useful for higher profile items 
In addition, Thalken does not teach the first pricing strategy variable indicative of one of (a) a discount amplitude, (b) a discount frequency, or (c) a discount duration for the first product and the third pricing strategy variable indicative of a different one of (a) the discount amplitude, (b) the discount frequency, or (c) the discount duration for the first product, the third pricing strategy variable not including the one of (a) the discount amplitude, (b) the discount frequency, or (c) the discount duration associated with the first pricing strategy variable.
Sundaram discloses referring again to FIG. 7, once the adjustment type is set in step 740, the user may set an adjustment value type in step 750. An adjustment value type of actual or incremental may be set. If the adjustment value type is set to actual, then the specific discount for the implicated tier is applied. If, however, the adjustment value type is set to incremental, then the cumulative value of all the discounts in tiers up to and including the implicated tier is applied. For example, using the tiers set out in the example above, an adjustment value of 3% may be assigned to the first tier of 1-1000; 4% may be assigned to the second tier of 1001-2000; 5% may be assigned to the third tier of 2001-3000; and so on. As such, a discount of 3%, 4%, and 5% is applied to each tier, respectively, in the case where the adjustment value type is set to actual. On the other hand, a discount of 3% for 
Referring once again to FIG. 7, once the adjustment value type is set in step 750, the user may select the magnitude of the adjustment for each tier in step 760.  For example, once the adjustment type is set to Percent, the user must choose what percent discount to give for each tier.  Normally, the discount increases as the tiers progress towards greater volumes of product (column 10, lines 6-15).
Thalken and Ouimet are concerned with strategic price determination and management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a calculator to: calculate a first pricing strategy variable for a first product and a second pricing strategy variable for a second product based on sales data of the store corresponding to the first product and the second product, each of the first product and the second product associated with a product category, and calculate a third pricing strategy variable for the first product and a fourth pricing strategy variable for the second product based on the sales data of the first store corresponding to the first product and the second product, the third pricing strategy variable different than the first pricing strategy variable and the second pricing strategy variable and the fourth pricing strategy variable different than the first pricing strategy variable and the second pricing strategy variable, and the fifth pricing strategy variable based on sales data for the first product for a second store, and the first pricing strategy variable indicative of one of (a) a discount amplitude, (b) a discount frequency, or (c) a discount duration for the first product and the third pricing strategy variable indicative of a different one 
Regarding Claim 5, Thalken in view of Ouimet teach The apparatus of claim 1.
Ouimet further teaches wherein the first store is associated with a retailer, the retailer associated with at least one of the second store or a third store, the pricing strategy identifier to identify a pricing strategy for the retailer based on the pricing index for the first store and a pricing index for the at least one of the second store or the third store (Ouimet: Paragraph [0014], “There are a number of strategic objectives used in business planning. In retail industries many of these objectives are related to price. Price index is a commonly used measure that can have strategic import. A price index is simply a direct mathematical comparison between a retailer's prices and that of a competitor.” Where the strategic objectives are being related to the pricing strategy, the price index comparing a retailer’s price and that of a competitor is interpreted as the pricing index for the store and a pricing index for a second store.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thalken’s competitor 
Regarding Claim 6, Thalken in view of Ouimet teach The apparatus of claim 1.
Yet, the above combination does not teach wherein the pricing strategy identifier is to identify the pricing strategy based on a comparison of the pricing index relative to a reference pricing index
However, in the same field of endeavor, Sundaram teaches wherein the pricing strategy identifier is to identify the pricing strategy based on a comparison of the pricing index relative to a reference pricing index (Sundaram: Column 19, lines 29-44, “In accordance with the method of the present invention, the user may, in real time, access and manipulate index price information to develop a pricing strategy that best suits the user's business objectives.” ; Column 22, lines 44-56, “In a preferred embodiment, the product price is tied to a selected index. The deal is structured such that each time the selected index is published, the product is re-priced.”; Claim 1, “comparing, by the computer, the changed published index value to the initial pricing, and if the difference between the changed published index value and the initial pricing is greater than the selected threshold value…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thalken’s competitor 
Claims 8, 12 and 13 are rejected based upon the same rationale as the rejection of claims 1, 5 and 6, respectively, since they are the method claims corresponding to the apparatus claims.
Claim 15, 18 and 19 are rejected based upon the same rationale as the rejection of claims 1, 5 and 6, respectfully, since they are the computer readable medium claims corresponding to the apparatus claims.
As per claim 23, Thalken does not disclose the calculator is to further apply the weight to the second pricing strategy variable based on data indicating increased frequency or duration of a discount associated with the second product relative to a discount associated with the first product.
Sundaram discloses referring once again to FIG. 7, once the adjustment value type is set in step 750, the user may select the magnitude of the adjustment for each tier in step 760.  For example, once the adjustment type is set to Percent, the user must choose what percent discount to give for each tier.  Normally, the discount increases as the tiers progress towards greater volumes of product (column 10, lines 6-15).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thalken’s competitor pricing determination to incorporate the calculator is to further apply the weight to the second pricing strategy variable based on data indicating increased frequency or duration of a discount associated with the second product relative to a discount associated with the first product as taught by Sundaram. One of ordinary skill in the art would have been motivated to make these modifications in order to incorporate index-based pricing terms into deals in a manner that guarantees their effectiveness to achieve system-wide price management efficiency (Sundaram: Column 2, lines 20-24).
As per claim 26, Thalken discloses the calculator is to: aggregate the third pricing strategy variable, the fourth pricing strategy variable, and a sixth pricing strategy variable for the first product (i.e., determining a pricing strategy for a competitor, predict competitor pricing in a product segment, and determine optimal pricing recommendations based on a competitor response model.  Presently, many approaches, including time-series analysis and regression modeling, have been used and are used in attempts to predict competitor behavior in the marketplace.  However, because competitor pricing changes depend on a large number of factors, 
the index creator to index the second aggregated pricing strategy variable data against the second aggregated store data to generate a second pricing index for the first store, and the pricing strategy identifier to identify the pricing strategy for the first store based on the first pricing index and the second pricing index (Thalken: Paragraph [0120], “the system also determines the relative strength index of the entity by first determining a weighted average price per volume of its competitors for a specific product and/or market segment. As an example, in a specific product market, such as the 30-year fixed mortgage market with four competitors, including the entity, the other competitors are A, B, and C having an aggregate sales volume…” The aggregate sales volume is used to help determine the index.; Paragraph [0122], “It will be understood that the relationship(s) between the relative strength index of the entity and the price change of the entity may be any type of known relationship that may exist between two or more variables…”; Paragraph [0151]).

Ouimet teaches Retailers set prices based on consumer behavior models, with competitive pricing data as an input to the models.  Consumer behavior models predict purchasing decisions of consumers for products that a retailer sells at various product prices, and retailer management selects a price calculated to maximize revenue (¶ 0017). 
Optimal revenue management strategies require input data that is as up-to-date and accurate as possible.  When accurate information about competing retailers' prices is input into the models, the models give predictions that are more useful and are more likely to be trusted by the retailers.  Gathering accurate results requires auditing the products that are most likely to have changed price to minimize uncertainty in the available price data.  In addition, gathered prices are checked against predictive models in real time to check for clearly erroneous entries (¶ 0019).
Service provider 52 uses strategic sampling to ensure the relationships between price correlations are maintained. Strategic sampling is useful for higher profile items such as milk and bread. Strategic sampling verifies the integrity of price correlations between retailers, between online and in-store prices, within price zones, or other established correlations. Prices for correlated products are checked against each other periodically to ensure that the prices remain correlated (¶ 0079).
Thalken and Ouimet are concerned with strategic price determination and management.  It would have been obvious to one of ordinary skill in the art before 
As per claim 27, Thalken does not disclose wherein (a) the first pricing strategy variable and the second pricing strategy variable are the same type of pricing strategy variable and (b) the third pricing strategy variable and the fourth pricing strategy variable are the same type of pricing strategy variable.
Ouimet teaches Retailers set prices based on consumer behavior models, with competitive pricing data as an input to the models.  Consumer behavior models predict purchasing decisions of consumers for products that a retailer sells at various product prices, and retailer management selects a price calculated to maximize revenue (¶ 0017). 
Optimal revenue management strategies require input data that is as up-to-date and accurate as possible.  When accurate information about competing retailers' prices is input into the models, the models give predictions that are more useful and are more likely to be trusted by the retailers.  Gathering accurate results requires auditing the products that are most likely to have changed price to minimize uncertainty in the available price data.  In addition, gathered prices are checked against predictive models in real time to check for clearly erroneous entries (¶ 0019).

Thalken and Ouimet are concerned with strategic price determination and management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein (a) the first pricing strategy variable and the second pricing strategy variable are the same type of pricing strategy variable and (b) the third pricing strategy variable and the fourth pricing strategy variable are the same type of pricing strategy variable in Thalken, as seen in Ouimet, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 29 and 30 are rejected based upon the same rationale as the rejection of claims 26 and 27, respectively, since they are the computer readable medium claims corresponding to the apparatus claims.

Claims 2, 9, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thalken (Publication No. US 2014/0344020 A1), in view of Ouimet (Publication No. . 
Regarding Claim 2, Thalken in view of Ouimet teach The apparatus of claim 1.
Yet, the above combination does not teach further including an attribute identifier to identify a product category associated with the sales data, the pricing strategy identifier to identify the pricing strategy for the product category.
However, in the same field of endeavor, Shpanya teaches further including an attribute identifier to identify a product category associated with the sales data (Shpanya: Paragraph [0117], “a subsequent user interface may be provided that assists in the identification of one or more products for product grouping”), the pricing strategy identifier to identify the pricing strategy for the product category (Shpanya: Paragraph [0117], “Product grouping refers to the process of identifying a subset of products to which the selected pricing strategy will be applied.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thalken’s competitor pricing determination to incorporate an attribute identifier to identify a product category associated with the sales data, the pricing strategy identifier to identify the pricing strategy for the product category as taught by Shpanya. One of ordinary skill in the art would have been motivated to make these modifications in order to improve future estimates of optimal prices (Shpanya: Paragraph [0155]).
Claim 9 is rejected based upon the same rationale as the rejection of claim 2, since it is the method claim corresponding to the apparatus claim.

As per claim 21, Thalken does not disclose the attribute identifier is to identify the product category based on a uniform product code for the first product in the sales data and a uniform product code for the second product in the sales data.
Shpanya teaches wherein the sales data includes first data associated with a first uniform product code and second data associated with a second uniform product code (Shpanya: Paragraph [0117], “The product catalog contains a list of the seller's product data. Examples of product data include product name, brand name, model number, product SKU, and price. The product catalog may also optionally include other unique identifiers like UPC, ISBN, or Amazon Standard Identification Number (ASIN).” The product catalog is a list of seller’s product data (i.e. sales data). The UPC can be associated with multiple instances of sales data.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thalken’s competitor pricing determination to incorporate the attribute identifier is to identify the product category based on a uniform product code for the first product in the sales data and a uniform product code for the second product in the sales data as taught by Shpanya. One of ordinary skill in the art would have been motivated to make these modifications in order to improve future estimates of optimal prices (Shpanya: Paragraph [0155]).

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thalken (Publication No. US 2014/0344020 A1), in view of Ouimet (Publication No. .
Regarding Claim 7, Thalken in view of Ouimet and Sundaram teach The apparatus of claim 6.
	Thalken further teaches the pricing strategy identifier (Thalken: Paragraph [0044], “a software module stored in the storage device” The pricing strategy identifier is being compared to the software module since the pricing strategy identifier has been interpreted as software.; Paragraph [0077], “Thus, an effective strategy may be determined by identifying an approximate price selection method used by an individual competitor and determining the individual values of each of the plurality of variables associated with the effective strategy.”; Paragraph [0082]. “In using an external index as a price selection method, a competitor may select market index or other index, such as LIBOR, and provide an add-on value for determining a price.” The effective strategy (i.e. pricing strategy) is determined using a price selection method which can be using an external index as described in Paragraph 82.; Paragraph [0051]).
Yet, the above combination does not teach based on the pricing index relative to the reference pricing index.
However, in the same field of endeavor, Sundaram teaches based on the pricing index relative to a reference pricing index (Sundaram: Column 19, lines 29-44, “In accordance with the method of the present invention, the user may, in real time, access and manipulate index price information to develop a pricing strategy that best suits the user's business objectives.” ; Column 22, lines 44-56, “In a preferred embodiment, the product price is tied to a selected index. The deal is structured such that each time the .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thalken’s competitor pricing determination in view of Ouimet’s improvement of accurate competitive pricing intelligence to incorporate based on the pricing index relative to a reference pricing index as taught by Sundaram. One of ordinary skill in the art would have been motivated to make these modifications in order to incorporate index-based pricing terms into deals in a manner that guarantees their effectiveness to achieve system-wide price management efficiency (Sundaram: Column 2, lines 20-24).
Yet, the above combination does not teach to cluster the first store. 
	However, in the same field of endeavor, Kiefer teaches to cluster the store (Kiefer: Paragraph [0027], “The statistical clustering algorithm provides a grouping of the units under analysis into clusters on the basis of the characteristics found to be important in determining the relationship between prices and profits (or sales).”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thalken’s competitor pricing determination in view of Ouimet’s improvement of accurate competitive pricing intelligence and Sundaram’s index-based pricing improvement of accurate competitive pricing intelligence to incorporate clustering the store as taught by Kiefer. One of ordinary skill in the art would have been motivated to make these modifications in order 
Claim 14 is rejected based upon the same rationale as the rejection of claim 7, since it is the method claim corresponding to the apparatus claim.
Claim 20 is rejected based upon the same rationale as the rejection of claim 7, since it is the computer readable medium claim corresponding to the apparatus claim.

Response to Arguments
 In the Remarks, Applicant argues Sundaram et al. do not cure the deficiencies of Thalken. Sundaram et al. mention setting a pricing tier in which an adjustment value type (e.g., amount, percent) is set for each tier. See Sundaram et al., col. 9, Ins. 6-31. Sundaram et al. mention that after the adjustment value type is selected, "a user may select the magnitude of the adjustment for each tier ... Normally, the discount increases as the tiers progress towards greater volumes of product." Id. at col. 10, Ins. 6-13. For instance, Sundaram et al. mention that "an adjustment value of $3 may be assigned to the first tier of 1-1000 [units]; $4 may be assigned to the second tier of 1001-2000 [units]." Id. at col. 9, Ins. 34-38. Thus, Sundaram et al. mention selecting a magnitude of an adjustment applied to respective tiers in a pricing tier. However, Sundaram et al. do not teach or suggest a calculator to calculate a first pricing strategy variable for a first product and a second pricing strategy variable for a second product based on sales data of the first store corresponding to the first product and the second product, the calculator to calculate a third pricing strategy variable for the first product and a fourth pricing strategy variable for the second product based on sales data of the first store 
None of the other cited art (e.g., Ouimet, Shpanya et al., Sundaram et al., and/or Kiefer) cures the deficiencies of the Thalken/Sundaram et al. combination. Accordingly, claim 1 and all claims depending therefrom are in condition for allowance. The Examiner respectfully disagrees.
As discussed in the updated rejection, Sundaram discloses referring again to FIG. 7, once the adjustment type is set in step 740, the user may set an adjustment value type in step 750. An adjustment value type of actual or incremental may be set. If the adjustment value type is set to actual, then the specific discount for the implicated tier is applied. If, however, the adjustment value type is set to incremental, then the cumulative value of all the discounts in tiers up to and including the implicated tier is applied. For example, using the tiers set out in the example above, an adjustment value of 3% may be assigned to the first tier of 1-1000; 4% may be assigned to the second tier of 1001-2000; 5% may be assigned to the third tier of 2001-3000; and so on. As 
Referring once again to FIG. 7, once the adjustment value type is set in step 750, the user may select the magnitude of the adjustment for each tier in step 760.  For example, once the adjustment type is set to Percent, the user must choose what percent discount to give for each tier.  Normally, the discount increases as the tiers progress towards greater volumes of product (column 10, lines 6-15). As such, Sundaram indeed discloses Applicant’s amended claim language.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        February 10, 2021